Title: From George Washington to John Dandridge, 2 October 1791
From: Washington, George
To: Dandridge, John



Dear Sir,
Mount Vernon October 2. 1791.

Your letter of the 6th ultimo found me at this place—but not until it had travelled to Philadelphia and back again.
As I never entertained a suspicion of your having any intention to impose upon me by a misrepresentation of the assets of your Father’s estate—So you and your good Mother may rest assured that I have no disposition to contribute to her distresses by withdrawing from her the use of those negroes which were purchased on my account (under the friendly judgment which had been obtained at your desire in my behalf) and left in her possession—When I want the negroes she shall have such timely notice of it as will prevent inconvenience.

All I require at present is that the property in them may stand upon such clear and unequivocal ground as to admit of no dispute hereafter.
Your Aunt and all the family (except my nephew Major Washington) are well, and join me in every good wish for yourself and Mother, and the rest of the family. With great esteem and sincere regard, I am dear Sir, your &ca

G. Washington.

